Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  157399                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  MATTHEW YOUNG,                                                                                            Brian K. Zahra
          Petitioner-Appellant,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 157399                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 331352
                                                                   Ingham CC: 15-000438-AA
  DEPARTMENT OF CORRECTIONS,
          Respondent-Appellee.

  _________________________________________/

        By order of October 2, 2018, the application for leave to appeal the December 21,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  Henderson v Civil Serv Comm (Docket No. 156270). On order of the Court, the case
  having been decided on March 15, 2019, ___ Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2019
           p0520
                                                                              Clerk